 

Exhibit 10.22

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(December 18, 2015)

 

This Amendment to Terminaling Services Agreement is made as of the 18th day of
December, 2015 between Center Point Terminal Company, LLC, a Delaware limited
liability company (“Terminal”), and Apex Oil Company, Inc., a Missouri
corporation (“Customer”).

 

RECITALS

 

A.           Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended (collectively, the
“Agreement”), which Agreement provides for the storage and handling of various
petroleum products as specified therein at the Terminal Facilities.

 

B.           Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.           Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.           Amendments.

 

2.1           Stipulated Volumes. Schedule B of the Agreement shall be amended
to increase the Stipulated Volumes at the Glenmont Terminal Facility by 49,497
barrels effective December 18, 2015.

 

3.           No Other Modifications. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

 

 

[Signature Page Immediately Follows]

 

   

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Ken Fenton   Name:  Ken
Fenton   Title:  Executive Vice President         APEX OIL COMPANY, INC.        
By: /s/ Jeff Call   Name:  Jeff Call   Title:  President

 

   

 

AMENDED SCHEDULE B

 

(Effective as of December 18, 2015)

 

STIPULATED VOLUMES AND TYPES OF PRODUCT

  

   Albany   Baltimore   Blakeley Is  Chesapeake   Gates   Glenmont  
Greensboro   Jacksonville   Newark   Salisbury   Total  Stipulated Volumes/bbl 
 762,062    853,900   N/A   78,400    101,178    1,780,140    664,107  
 413,688    433,000    129,145    5,215,620 (excluding biodiesel and asphalt) 
                                                       Biodiesel volumes/bbl 
                                       500         500                      
                                  Asphalt Stipulated Volumes/bbl              
 165,000                                  165,000 

 

This Amended Schedule B reflects all revisions to the Agreement as of December
18, 2015.

 

   

 

